Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant presents the following arguments in the __ amendment:
In response to the Examiner’s suggestions, Applicant has amended independent claims 1, 15, 18 to recite “extracting a plurality of information elements from the SERP, the extracted information elements comprising embedded metadata details of non-textual content representative of attribute properties of SERP elements.” Applicant points out that the Agrawal ‘271 reference does not, in any way, teach or suggest, the extraction or use of embedded metadata details of non-textual content, as claimed. Indeed, there is no mention in Agrawal ‘271 of any metadata details.
Equally notable, amended independent claims 1, 15, 18 to recite “computing, based on a statistical similarity learning process, a distance matrix of the content matrix entries that generates statistical similarity scores indicating measured similarities.” As best understood, while Agrawal ‘271 discloses the use of a machine learning model to generate keyword similarity metrics, there appears to be no teaching of employing a statistical learning process to compute distance values based on statistical similarity scores.


Examiner presents the following responses to Applicant’s arguments:
Applicant’s arguments have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1 – 20 has been withdrawn; however, see the 35 USC 112 rejection of claims 3, 4, 16 and 19 below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation "extracted metadata details of non-textual content" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim. The parent claims recite “embedded metadata details of non-textual content”. Clarification of such in claims 3 and 4 by changing “extracted” to “embedded” would be sufficient to overcome the rejection.
Claims 16 and 19 were not amended to include the new “embedded metadata details” as claims 3 and 4 were. Clarification of such in view of the amendments to claim 3 would overcome antecedent basis issue.
Allowable Subject Matter
Claims 1, 2, 5 – 15, 17, 18 and 20 are allowed.
Claims 3, 4, 16 and 19 would be in condition for allowance should the 35 USC 112 rejections above be corrected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164